Citation Nr: 1014897	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1969 to March 
1971.  He served in the Republic of Vietnam from February 
1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
originally denied by the RO in March 1995 on the basis that 
there was no evidence of a diagnosis of PTSD.  The RO 
confirmed that decision in July 1996, and the Veteran did not 
perfect an appeal.

2.  Evidence pertaining to the Veteran's PTSD received since 
the July 1996 rating decision is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran has been diagnosed with PTSD that is 
medically attributed to verified stressors he experienced 
during service.


CONCLUSIONS OF LAW

1.  The RO's July 1996 decision that denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the July 1996 rating decision is 
new and material, and the Veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Entitlement to Service Connection for PTSD

Notwithstanding determinations by the RO that new and 
material evidence has been received to reopen the Veteran's 
claim, it is noted that on its own, the Board is required to 
determine whether new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that the 
original claim for service connection for PTSD was denied by 
a March 1995 rating decision, at which time the RO found that 
there was no evidence of a diagnosis or treatment of PTSD.  
The RO confirmed that decision in July 1996.  The Veteran was 
notified of his right to appeal that decision in July 1996.  
The Veteran did not file a timely notice of disagreement with 
that rating decision, and accordingly, the July 1996 rating 
decision became final when the Veteran did not perfect his 
appeal within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, the Veteran's claim for 
service connection for PTSD may only be opened if new and 
material evidence is submitted.

In this instance, since the July 1996 rating decision denied 
the claim on the basis that there was no evidence of 
treatment or a diagnosis of PTSD, the Board finds that new 
and material evidence would consist of evidence of treatment 
or a diagnosis of PTSD.

Additional evidence received since the July 1996 rating 
decision consists of numerous VA outpatient and private 
treatment records documenting the post-service treatment and 
evaluation of the Veteran's PTSD.  Specifically, the Veteran 
was admitted to a VA inpatient PTSD residential 
rehabilitation program in July 2004.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection for PTSD.  38 C.F.R. § 3.156(a).  
The Board determines that the claim of service connection for 
PTSD is reopened.

The Board has reopened the claim of service connection for 
PTSD, and is granting the claim, as will be discussed 
subsequently.  The Board has not taken any adverse action on 
the claim, and any deficiencies regarding duties to notify 
and to assist the Veteran that may exist in this case are not 
prejudicial to the Veteran at this time.

III.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  If the claimed stressor is related to 
combat, service department evidence that the Veteran engaged 
in combat or that the Veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or in whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming service connection for PTSD.  The 
Veteran states there were several in-service stressors, 
specifically, his participation in combat operations.

Personnel records indicate that while in Vietnam, the Veteran 
was in Battery G, 55th Artillery.  Military records indicate 
that Battery G (Machine Gun) was responsible for providing 
convoy security, combat assault support and perimeter defense 
to all organic artillery and infantry units within the 
Americal Division of Operations in Vietnam.  See The Americal 
Division History (1971), and Department of The Army 
Memorandum of February 1970.  .  

Specific evidence that a Veteran personally participated with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor, as corroboration of every 
detail, including the Veteran's personal participation 
defines 'corroboration' far too narrowly.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The stressor is therefore 
verified and conceded.

Post-service records indicate the Veteran is currently 
receiving treatment for his PTSD with the VA.  In January 
2004, the Veteran reported that he was in combat most of the 
time and that he was a machine gunner.  He reported 
witnessing dead bodies and traumatic experiences in Vietnam.  
He was diagnosed with chronic PTSD, with a global assessment 
of functioning score (GAF) of 55.  

The Veteran received inpatient PTSD residential 
rehabilitation for approximately three months in July 2004 to 
October 2004.  During treatment, the Veteran reported being a 
machine gunner during service and observing people killed and 
being under fire.  His unit came upon many bodies and body 
parts after an ambush the previous night and the Veteran also 
had to carry a severely injured soldier.  He reported 
difficulty functioning after service including a lack of 
ability to sustain interpersonal relationships, employment, 
and reported substance abuse problems.  The Veteran stated 
that he has intrusive thoughts about Vietnam, trouble 
sleeping, anger problems, frequent verbal and physical 
fights, hypervigilance and isolation.  The physician 
indicated that the Veteran had a score of 109 on the 
Mississippi Scale for combat-related PTSD, which was 
consistent with a diagnosis of PTSD.  The Veteran was 
diagnosed with chronic PTSD due to Vietnam combat trauma 
exposure.

The Board finds that the Veterans recitations of events that 
occurred in Vietnam are consistent with the information 
provided about his unit's activities.  Evidence demonstrates 
that the Veteran has a diagnosis of PTSD based on the 
verified stressors of participating in combat-type operations 
with his unit.  The Veteran also has a long history of 
intensive treatment for his PTSD.  

As such, the Board finds that given the benefit of the doubt, 
the evidence is at least in equipoise and service connection 
for PTSD is granted.  

ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


